DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Molly S. Lawson on November 15, 2021.

The application has been amended as follows: 1.	(Currently Amended) A system of identifying a time reduction in a manufacturing time associated with a plurality of products produced via an assembly line, the system comprising:
	an electronic processor configured to
receive training data associated with a plurality of tests for the assembly line, the training data including measurements and test data associated with the plurality of tests as applied to one or more products produced via the assembly line,

	determine a second set of tests to keep by removing the first set of tests from the plurality of tests,
	generate using a supervised machine learning classification method to replace the first set of tests, the predictive model trained based on the training data associated with the second set of tests, and
	automatically update a testing process for the assembly line to turn off the first set of tests and use the predictive model in place of the first set of tests.
2.	(Previously Presented) The system of claim 1, wherein the electronic processor is configured to determine the first set of tests to remove for the assembly line using at least one selected from a group consisting of a principle component analysis and a regression model with a sparsity constraint.
3.	(Original) The system of claim 1, wherein the electronic processor is configured to generate the predictive model using at least one selected from a group consisting of a support vector machine, a classification and regression tree, and a boosted decision tree.
4.	(Currently Amended) The system of claim 1, wherein the electronic processor is configured to generate 
5.	(Currently Amended) The system of claim 1, wherein the electronic processor is configured to generate 
6.	(Previously Presented) The system of claim 1, wherein the electronic processor is configured to generate an additional predictive model to replace a third set of tests, wherein the third set of tests is a set of intermediate tests associated with the assembly line. 

8.	(Previously Presented) The system of claim 1, wherein the electronic processor is configured to substitute the first set of tests with the predictive model when a predetermined condition is satisfied.
9.	(Previously Presented) The system of claim 8, wherein the electronic processor is configured to substitute the first set of tests with the predictive model based on a confidence of the predictive model.


receiving, with an electronic processor, training data associated with a plurality of tests for the assembly line, the training data including measurements and test data associated with the plurality of tests as applied to one or more products produced via the assembly line;
determining, with the electronic processor, a first set of tests from the plurality of tests to remove for the assembly line based on the training data,
determining, with the electronic processor, a second set of tests from the plurality of tests to keep by removing the first set of tests from the plurality of tests,
generatingusing a supervised machine learning classification method to replace the first set of tests, the predictive model trained based on the training data associated with the second set of tests, and
automatically updating a testing process for the assembly line to turn off the first set of tests and use the predictive model in place of the first set of tests.
11.	(Previously Presented) The method of claim 10, further comprising:
generating an additional predictive model to replace a third set of tests, wherein the third set of tests is a set of intermediate tests associated with the assembly line. 
12.	(Original) The method of claim 11, wherein generating the additional predictive model includes generating an additional predictive model predicting a result of an intermediate test of the assembly line and wherein the predictive model predicts a result of an end-of-the-line test of the assembly line.   


substituting the first set of tests with the predictive model when a predetermined condition is satisfied.
14.	(Previously Presented) The method of claim 13, wherein substituting the first set of tests with the predictive model when the predetermined condition is satisfied includes substituting the first set of tests with the predictive model based on a confidence of the predictive model.
15.	(Previously Presented) The method of claim 10, wherein determining the first set of tests to remove for the assembly line includes determining the first set of tests to remove for the assembly line using at least one selected from a group consisting of a principle component analysis and a regression model with a sparsity constraint.
16.	(Currently Amended) A non-transitory computer readable medium including instructions that, when executed by an electronic processor, causes the electronic processor to execute a set of functions, the set of functions comprising:
receiving training data associated with a plurality of tests for an assembly line, the training data including measurements and test data associated with the plurality of tests as applied to one or more products produced via the assembly line;
determining a first set of tests from the plurality of tests to remove for the assembly line based on the training data;
determining a second set of tests from the plurality of tests to keep by removing the first set of tests from the plurality of tests;
generating using a supervised machine learning classification method to replace the first set of tests, the predictive model trained based on the training data associated with the second set of tests; and
automatically updating a testing process for the assembly line to turn off the first set of tests and use the predictive model in place of the first set of tests.

generating an additional predictive model to replace a third set of tests using data mining, wherein the third set of tests is a set of intermediate tests associated with the assembly line. 
18.	(Original) The computer readable medium of claim 17, wherein generating the additional predictive model includes generating an additional predictive model predicting a result of an intermediate test of the assembly line and wherein the predictive model predicts a result of an end-of-the-line test of the assembly line.   
19.	(Previously Presented) The computer readable medium of claim 16, wherein the set of functions further comprises:
substituting the first set of tests with the predictive model when a predetermined condition is satisfied.
20.	(Previously Presented) The computer readable medium of claim 19, wherein substituting the first set of tests with the predictive model includes substituting the first set of tests with the predictive model based on a confidence of the predictive model.

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Ghosh et al. (USPGPUB 2017/0206468) discloses a method includes receiving, with an electronic processor, training data associated with the assembly line.  The training data including a plurality of attributes.  The method also includes receiving, with the electronic processor, value addition data for each of the plurality of stations.  The value addition data for each of the plurality of stations specifying a non-negative 
Claim 1, receive training data associated with a plurality of tests for the assembly line, the training data including measurements and test data associated with the plurality of tests as applied to one or more products produced via the assembly line,
determine a first set of tests from the plurality of tests to remove for the assembly line based on the training data,
	determine a second set of tests to keep by removing the first set of tests from the plurality of tests,

	automatically update a testing process for the assembly line to turn off the first set of tests and use the predictive model in place of the first set of tests.
Claim 10, receiving, with an electronic processor, training data associated with a plurality of tests for the assembly line, the training data including measurements and test data associated with the plurality of tests as applied to one or more products produced via the assembly line;
determining, with the electronic processor, a first set of tests from the plurality of tests to remove for the assembly line based on the training data,
determining, with the electronic processor, a second set of tests from the plurality of tests to keep by removing the first set of tests from the plurality of tests,
generating, with the electronic processor, a predictive model using a supervised machine learning classification method to replace the first set of tests, the predictive model trained based on the training data associated with the second set of tests, and
automatically updating a testing process for the assembly line to turn off the first set of tests and use the predictive model in place of the first set of tests.

Claim 16, receiving training data associated with a plurality of tests for an assembly line, the training data including measurements and test data associated with the plurality of tests as applied to one or more products produced via the assembly line;
determining a first set of tests from the plurality of tests to remove for the assembly line based on the training data;
determining a second set of tests from the plurality of tests to keep by removing the first set of tests from the plurality of tests;
generating a predictive model using a supervised machine learning classification method to replace the first set of tests, the predictive model trained based on the training data associated with the second set of tests; and
automatically updating a testing process for the assembly line to turn off the first set of tests and use the predictive model in place of the first set of tests.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119